Execution Version


FIFTH AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT


This FIFTH AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT AGREEMENT (this “Amendment”) dated and effective as of May 12, 2020, is
among SILVERBOW RESOURCES, INC. (f/k/a Swift Energy Company), a Delaware
corporation (the “Borrower”), the undersigned guarantors (the “Guarantors” and,
together with the Borrower, the “Obligors”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”), and the Lenders party hereto.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain First Amended and Restated Senior Secured Revolving Credit Agreement
dated as of April 19, 2017 (as amended by the First Amendment to First Amended
and Restated Senior Secured Revolving Credit Agreement, dated as of November 9,
2017, the Second Amendment to First Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of December 15, 2017, the Third Amendment
to First Amended and Restated Senior Secured Revolving Credit Agreement, dated
as of April 20, 2018, and the Fourth Amendment to First Amended and Restated
Senior Secured Revolving Credit Agreement, dated as of November 6, 2018, and as
otherwise amended, supplemented or modified prior to the date hereof, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
B.    The Borrower has requested to amend certain provisions of the Credit
Agreement.
C.    The Lenders party hereto (a) subject to the terms and conditions herein
have agreed to amend certain provisions of the Credit Agreement to accommodate
such request and (b) decrease the Borrowing Base from $400,000,000 to
$330,000,000 in connection with the Current Scheduled Redetermination (as
defined below).
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless otherwise indicated, all section references in this Amendment refer to
sections in the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.02.
(a)    Section 1.02 of the Credit Agreement is hereby amended to add thereto in
alphabetical order the following definitions which shall read in full as
follows:


1



--------------------------------------------------------------------------------

        




“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Consolidated Cash Balance” means, at any time, the aggregate amount of, without
duplication (a) cash, (b) cash equivalents (including Cash Equivalents) and (c)
any other marketable securities, treasury bonds and bills, certificates of
deposit, investments in money market funds and commercial paper (any such
amounts set forth in clause (a), clause (b) and clause (c) above, the “Cash
Balance Amounts”), in each case, held or owned by (either directly or
indirectly), credited to the account of or that would otherwise be required to
be reflected as an asset on the balance sheet of, the Borrower or any other
Group Member; provided that Consolidated Cash Balance shall exclude (i) any Cash
Balance Amounts set aside to pay royalty obligations, working interest
obligations, production payments and severance taxes of the Borrower or any
Restricted Subsidiary then due and owing (or to be due and owing within five (5)
Business Days) to third parties and for which the Borrower or such Restricted
Subsidiary has issued checks or has initiated wires or ACH transfers (or will
issue checks or initiate wires or ACH transfers within five (5) Business Days)
in order to pay such amounts due and owing, (ii) any Cash Balance Amounts set
aside to pay in the ordinary course of business amounts (other than obligations
described in clause (i) above) of the Borrower or any of its Restricted
Subsidiaries to third parties and for which the Borrower or such Restricted
Subsidiary has issued checks or has initiated wires or ACH transfers in order to
utilize such Cash Balance Amounts, (iii) any Cash Balance Amounts set aside to
pay payroll, payroll taxes, other taxes, employee wage and benefit payments and
trust and fiduciary obligations of the Borrower or any Restricted Subsidiary
then due and owing (or to be due and owing within five (5) Business Days), (iv)
any Cash Balance Amounts of the Borrower or any Restricted Subsidiary
constituting a purchase price deposit held in escrow pursuant to a binding and
enforceable purchase and sale agreement with a third party containing customary
provisions regarding the payment and refunding of such deposits and (v) any Cash
Balance Amounts in respect of cash equity contributions received by the Borrower
after May 12, 2020.
“Covered Entity” means any of the following:
(a)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(c)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 12.21.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


2



--------------------------------------------------------------------------------

        




“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 12.21.
“Supported QFC” has the meaning assigned to such term in Section 12.21.
“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 12.21.
(b)    The definition of “Applicable Margin” is hereby amended and restated in
its entirety to read as follows:
“Applicable Margin” means, for any day, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect:
Borrowing Base Utilization Percentage
<25%
>25% and <50%
>50% and <75%
>75% and <90%


>90%
Eurodollar Loans
2.75%
3.00%
3.25%
3.50%
3.75%
ABR Loans
1.75%
2.00%
2.25%
2.50%
2.75%
Commitment Fee Rate
0.50%
0.50%
0.50%
0.50%
0.50%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change; provided that, if at any time when the Applicable Margin is determined
based on Borrowing Base Utilization Percentage the Borrower fails to deliver a
Reserve Report pursuant to Section 8.11(a), then beginning on the date that is
30 calendar days from the date of such failure and until such Reserve Report is
delivered, the “Applicable Margin” shall mean the rate per annum set forth on
the grid when the Borrowing Base Utilization Percentage is at its highest level.
It is understood that this definition of “Applicable Margin” shall be effective
as of the Fifth Amendment Effective Date and shall apply as of the Fifth
Amendment Effective Date, and that the prior definition of “Applicable Margin”
applies at all times prior to the Fifth Amendment Effective Date.


2.2    Section 3.04(c) of the Credit Agreement is hereby amended by adding the
following new clause (v) before existing clause (v) and renumbering existing
clauses (v) and (vi) accordingly:
(v)     Application in Connection with Consolidated Cash Balance. If, at the end
    of any Friday     (or, if such day is not a Business Day, then as of the end
of the next Business Day), (A) there is Revolving Credit Exposure and (B) the
Consolidated Cash Balance exceeds the lesser of (1) $30,000,000 and (2) 10% of
the Borrowing Base, then the Borrower shall, on the next Business Day
thereafter, (I) prepay the Loans in an aggregate principal amount equal to such
excess and (II)


3



--------------------------------------------------------------------------------

        




if any excess remains after prepaying all of the Loans because of LC Exposure,
Cash Collateralize such remaining excess as provided in Section 2.09(j).
2.3    Section 6.02 of the Credit Agreement is hereby amended by adding the
following new clause (c) before existing clause (c) and renumbering existing
clause (c) as clause (d):
(c)    At the time of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, and also after giving effect
thereto, the Consolidated Cash Balance shall not exceed the lesser of
(i) $30,000,000 and (ii) 10% of the Borrowing Base.
2.4    The Credit Agreement is hereby amended to add a new Section 12.21 as
follows:
Section 12.21    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
Section 3.    Borrowing Base. The Lenders party hereto (constituting at least
the Required Lenders), the Administrative Agent and the Borrower agree that upon
and as of the Fifth Amendment


4



--------------------------------------------------------------------------------

        




Effective Date (as defined below): (a) the May 1, 2020 Scheduled Redetermination
shall be deemed to have taken place according to the procedures set forth in the
Credit Agreement and (b) the amount of the Borrowing Base shall be decreased
from $400,000,000 to $330,000,000 (the “Current Scheduled Redetermination”).
After giving effect to the Current Scheduled Redetermination, the Borrowing Base
shall remain in effect until otherwise redetermined or adjusted pursuant to the
Borrowing Base Adjustment Provisions in accordance with the Credit Agreement.
For avoidance of doubt, this provision does not limit the right of the parties
to initiate Interim Redeterminations of the Borrowing Base in accordance with
Section 2.07(c) of the Credit Agreement or any other Borrowing Base Adjustment
Provisions and the Current Scheduled Redetermination shall not constitute an
Interim Redetermination. This Section 3 constitutes the New Borrowing Base
Notice delivered in accordance with Section 2.07(d) of the Credit Agreement in
connection with the Current Scheduled Redetermination.
Section 4.    Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Fifth Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02(b)
of the Credit Agreement):
4.1    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable in connection with this Amendment or any other
Loan Document on or prior to the Fifth Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower pursuant to this Amendment or
any other Loan Document.
4.2    The Administrative Agent shall have received a counterpart of this
Amendment signed by the Borrower, the Guarantors and Lenders constituting at
least the Required Lenders.
4.3    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the representations and
warranties in Section 5.2(d) below.
The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Fifth Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 4 (or the waiver of such conditions as permitted in Section 12.02(b) of
the Credit Agreement). Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5.    Miscellaneous.
5.1    Confirmation. All of the terms and provisions of the Credit Agreement, as
amended by this Amendment, are, and shall remain, in full force and effect
following the effectiveness of this Amendment. Neither the execution by the
Administrative Agent or the Lenders of this Amendment, nor any other act or
omission by the Administrative Agent or the Lenders or their officers in
connection herewith, shall be deemed to be an agreement by the Administrative
Agent or the Lenders to agree to any future requests.


5



--------------------------------------------------------------------------------

        




5.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms (i) its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document and agrees that each Loan Document
remains in full force and effect as expressly amended hereby and (ii) that the
Liens created by the Loan Documents to which it is a party are valid and
continuing and secure the Secured Obligations in accordance with the terms
thereof, after giving effect to this Amendment; (c) agrees that from and after
the Fifth Amendment Effective Date (i) each reference to the Credit Agreement in
the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Amendment and (ii) this Amendment does not
constitute a novation of the Credit Agreement; and (d) represents and warrants
to the Lenders that as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document are true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event, development or circumstance
has occurred or exists that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect.
5.3    Loan Document. This Amendment is a Loan Document.
5.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
5.5    No Oral Agreement. This Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
5.6    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Section 12.09(b)-(d) of the
Credit Agreement shall be incorporated herein in mutatis mutandis.
5.7    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
5.8    No Claims. Each Obligor represents and warrants that as of the date of
this Amendment, it has no knowledge of events or circumstances that would
reasonably be expected to give rise to a claim against any Lender or the
Administrative Agent.
[Signature Pages Follow]


6



--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
BORROWER:
SILVERBOW RESOURCES, INC.
 


By:
/s/ Christopher M. Abundis
 
Name:
Christopher M. Abundis
 
Title:
Executive Vice President, Chief Financial Officer, General Counsel and Secretary





GUARANTOR:
SILVERBOW RESOURCES OPERATING, LLC
 


By:
/s/ Christopher M. Abundis
 
Name:
Christopher M. Abundis
 
Title:
Executive Vice President, Chief Financial Officer, General Counsel and Secretary





GUARANTOR:
SILVERBOW RESOURCES USA, INC.
 


By:
/s/ Christopher M. Abundis
 
Name:
Christopher M. Abundis
 
Title:
Secretary



GUARANTOR:
VITRUVIAN EXPLORATION IV, LLC
 


By:
/s/ Christopher M. Abundis
 
Name:
Christopher M. Abundis
 
Title:
Vice President, Secretary and Treasurer






--------------------------------------------------------------------------------

        




ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
 


By:
/s/ Jo Linda Papadakis
 
Name:
Jo Linda Papadakis
 
Title:
Authorized Officer










--------------------------------------------------------------------------------

        






LENDER:
BBVA USA, as a Lender
 


By:
/s/ Julia Barnhill
 
Name:
Julia Barnhill
 
Title:
Vice President








--------------------------------------------------------------------------------

        






LENDER:
TRUIST BANK, as successor by merger to
SunTrust Bank, as a Lender
 


By:
/s/ Greg Krablin
 
Name:
Greg Krablin
 
Title:
Senior Vice President








--------------------------------------------------------------------------------

        






LENDER:
BOKF, NA dba Bank of Texas, as a Lender
 


By:
/s/ Taylor Morris
 
Name:
Taylor Morris
 
Title:
VP – Energy Lending








--------------------------------------------------------------------------------

        






LENDER:
Canadian Imperial Bank of Commerce, New York Branch, as a Lender
 


By:
/s/ Scott W. Danvers
 
Name:
Scott W. Danvers
 
Title:
Authorized Signatory



 


By:
/s/ Trudy Nelson
 
Name:
Trudy Nelson
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------

        






LENDER:
Fifth Third Bank, National Association, as a Lender
 


By:
/s/ Dan Condley
 
Name:
Dan Condley
 
Title:
Managing Director








--------------------------------------------------------------------------------

        






LENDER:
TRUIST BANK, formerly known as
Branch Banking & Trust, as a Lender
 


By:
/s/ Greg Krablin
 
Name:
Greg Krablin
 
Title:
Senior Vice President








--------------------------------------------------------------------------------

        






LENDER:
KEYBANK NATIONAL ASSOCIATION,
as a Lender
 


By:
/s/ David M. Bornstein
 
Name:
David M. Bornstein
 
Title:
Senior Vice President








--------------------------------------------------------------------------------

        






LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 


By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory



 


By:
/s/ Emerson Almeida
 
Name:
Emerson Almeida
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------

        






LENDER:
Associated Bank, N.A., as a Lender
 


By:
/s/ Brooks D. Creasey
 
Name:
Brooks D. Creasey
 
Title:
Vice President








--------------------------------------------------------------------------------

        




LENDER:
HANCOCK WHITNEY BANK, as a Lender
 


By:
/s/ William Jochetz
 
Name:
William Jochetz
 
Title:
Senior Vice President






